Citation Nr: 1510464	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center 
in Fort Snelling, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $52,820.00, to include the issue of whether the debt was properly created.

(The issues of entitlement to service connection for hypertension and headaches are the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from September 1979 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision from the Committee on Waivers and Compromises in Fort Snelling, Minnesota. 

In his March 2012 substantive appeal, the Veteran indicated that he wished to have a hearing before the Board with respect to his claim.  However, in an October 2013 statement, the Veteran's representative withdrew his request for such hearing.

Arguments presented in the Veteran's November 2011 waiver request and in an October 2013 statement from the Veteran's representative reflect that, in addition to requesting a waiver of overpayment, the Veteran is challenging the validity of the debt.  The question of the validity of the debt may be raised at any time as part of the request for waiver.  38 C.F.R. § 1.911(c) (2013).  Therefore, the Board has recharacterized the matter on appeal as reflected on the title page, and is remanding it to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board notes that the Veteran was represented by attorney David L. Huffman  during this appeal.  However, VA cancelled David L. Huffman 's accreditation, effective August 8, 2014.  In October 2014, the Board informed the Veteran of this cancellation, and provided the Veteran with VA Forms 21-22 and 21-22a, offering him the opportunity to elect new representation.  He did not do so, therefore he is unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case requests a waiver of an overpayment debt calculated in the amount of $52,820.00, and has also challenged its validity.  The record reflects that, in a July 2006 letter, the VA advised the Veteran that it had received evidence from the Social Security Administration (SSA) reflecting that the Veteran began receiving SSA benefits in November 2000 which were not considered in calculating his Maximum Annual Pension Rate (MAPR).  The letter informed the Veteran that his pension payments would be reduced from December 1, 2000, and that this reduction would result in an overpayment having been paid to him.  In a statement received on August 30, 2006, the Veteran requested a waiver of overpayment due to financial hardship.  In an October 2006 statement, he again noted his financial hardship, and requested that his appeal be expedited.  In a November 2006 rating letter, the Regional Office notified the Veteran that the reduction proposed in the July 2006 letter would be implemented, and that it would result in an overpayment.  The RO did not consider or address the Veteran's request for a waiver of the overpayment.  The Veteran filed another waiver request in November 2011, and in a November 2011 decision, the Debt Management Center denied his request as untimely.  The Debt Management Center did not address the Veteran's August 2006 or October 2006 requests for waiver in its decision.

The Veteran alleges that the overpayment debt was incurred due to an error with VA that caused his files to be mixed up with someone else's.  Further, in February 2007, the Veteran submitted a copy of a letter from the SSA which states that the Veteran's SSA benefits were suspended beginning August 2003, which does not appear to have been considered in determining the amount of the debt.  Additionally, the Veteran's representative argues that VA was aware of the Veteran's SSA benefits as early as November 2004 because a November 2004 report of income data for the Veteran clearly identified income from the SSA in the amount of $10,236.00.  The Veteran's attorney representative also argues that a May 2012 RO decision award of a total rating for compensation purposes based on individual unemployability (TDIU), effective from December 21, 2000, negated any overpayment amount/debt, and prior recoupment of benefits paid.

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of an indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Id. at 434; see also Narron v. West, 13 Vet. App. 223 (1999); VAOPGCPREC 6-98 (where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.)  This must be done prior to Board review.

In this case, the issue of the validity of the debt has not been acknowledged or adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Veteran's claim must be remanded for the AOJ to adjudicate the validity of the overpayment debt in the first instance.  Thereafter, if it is determined that the debt is valid, the AOJ should readjudicate the issue of entitlement to a waiver of overpayment with consideration of all of the evidence in the claims file, including the August 2006 claim for entitlement to a waiver of overpayment submitted in response to the July 2006 letter. 

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 1.962 1.963, 1.965 (2013).  In essence, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a). 

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit/accounting of the Veteran's VA benefits, to include an explanation of the creation of the debt referencing the timing of reduction of such benefits, the reasons supporting the reduction, the entire calculated amount of the debt, the impact of the award of a TDIU effective from December 21, 2000, and an indication of the extent of any overpayment that has already been recouped.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative. 

2.  Unless it is determined that the overpayment was not properly created, ask the Veteran to complete a VA Form 5655 (Financial Status Report), listing his monthly income, monthly expenses, assets, and debts, and include any supporting evidence and/or records.
 
3.  Thereafter, the AOJ must adjudicate the issue of the validity of the entire overpayment amount of $52,820.00.  If the AOJ determines that the debt was properly created, readjudicate the issue of entitlement to waiver of recovery of an overpayment of VA benefits with consideration of all evidence in the claims file, including the August 2006 request for a waiver of overpayment in response to the July 2006 letter.  

4.  If any claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



